Citation Nr: 0216404	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-7 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for major depression.

(An issue of entitlement to a rating higher than 10 percent 
for residuals of a left leg distal fibula avulsion fracture 
will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from February 1998 to 
December 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision which denied service connection 
for major depression, and granted service connection at a 10 
percent disability rating for residuals of a left leg distal 
fibula avulsion fracture.  A Travel Board hearing was 
scheduled at the veteran's request, but she failed to report 
for the hearing.

The present Board decision addresses the issue of service 
connection for major depression.  The Board is undertaking 
additional development on the issue of entitlement to a 
rating higher than 10 percent for residuals of a left leg 
distal fibula avulsion fracture, pursuant to 38 C.F.R. § 
19.9.  When the development is completed, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

The veteran does not currently have a diagnosis of chronic 
major depression.


CONCLUSION OF LAW

Claimed major depression was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1998 to December 1999.  A pre-enlistment examination, 
performed in December 1996, noted essentially normal findings 
throughout.  

A review of the veteran's service medical records reveals 
treatment for pain in the left ankle and tibia beginning in 
March 1998.  

In September 1999, a chaplain referred the veteran for mental 
health treatment.  The referral noted that the veteran 
reported depression for some time, and that it was affecting 
her work and health.  The veteran gave a history of attempted 
suicide at the age of 14.  It also noted that the veteran was 
a hard worker having difficulty adjusting to military life.  

In October 1999, a psychiatric evaluation of the veteran was 
conducted.  The veteran gave a history of depressed mood for 
the past seven months.  She said that her difficulties began 
back in February out of concern for her mother, who was being 
abused.  The veteran also reported difficulty dealing with 
her own childhood abuse and neglect; she said she was raped 
by a family friend at age 11; she noted her parents had 
psychiatric and substance abuse problems; and she indicated 
she joined the Navy to escape her life back home.  A mental 
status examination revealed the veteran displayed good eye 
contact and no psychomotor agitation or retardation.  She was 
fully oriented, with normal speech and thought process.  She 
denied any suicidal or homicidal ideation, intent or plan.  
Her insight, impulse control, and judgment were good.  The 
report concluded with an assessment of major depression, 
single episode.  The examiner also noted that the veteran was 
psychiatrically fit for full duty.  

In November 1999, the veteran underwent another mental 
evaluation.  She complained of not caring anymore and having 
no motivation to stay in the Navy.  She reported a seven-
month history of depressed mood, anergia, anhedonia, poor 
concentration, poor appetite, and insomnia.  She was 
currently engaged to be married to another serviceman.  Since 
her initial psychiatric consultation she reportedly had 
continued difficulty performing her duties; she had 
altercations with her supervisors and refused a military 
order; and she demonstrated poor judgment and impulsivity as 
evidenced by her decision to leave her military duty 
assignment to go to her civilian job despite being told not 
to do so.  She was upset and angry with the Navy.  It was 
noted she had unwillingness and inability to continue to 
adapt herself to the demands of military service.  On current 
examination, her speech was fluent and goal-directed, mood 
was tired, and affect was sullen and angry.  The veteran 
denied suicidal ideation, and expressed her concern that she 
might hurt someone due to a growing inability to manage her 
frustration.  Judgment and impulse control were questionable.  
The report concluded with assessments of major depression, 
single episode; and personality disorder, not otherwise 
specified, with borderline and depressive traits.  The 
examiner further commented that the veteran was not 
considered mentally ill but manifested a longstanding 
disorder of character and behavior, which is of such severity 
as to render her incapable of adequate service in the Navy.  
The examiner recommended that the veteran receive an 
administrative discharge.  

Service personnel records show the veteran was processed for 
an administrative discharge on the basis of a personality 
disorder.  In December 1999, she underwent her service 
separation examination, and this noted the psychiatric system 
was normal.  A medical history report at this time noted her 
complaints of depression since January 1999.  The veteran's 
service discharge form notes that she was discharged due to a 
personality disorder.

In January 2000, the veteran filed her claim for service 
connection for major depression, claiming it was a 
preexisting condition aggravated by military service.

In December 2000, a VA psychiatric examination was conducted.  
The examiner noted that he had viewed the veteran's claims 
file, including service medical records.  The veteran 
reported that she had been raped by a family friend at age 14 
or 15; she attempted suicide at age 14; her parents had 
psychiatric and substance abuse problems; and she had 
received no psychiatric treatment besides that received in 
service.  The veteran said that during service there was 
incident of sexual harassment by her superior, which was 
settled in a meeting after she had filed a complaint.  In 
assessing her military service, the veteran stated she liked 
the majority of it.  When asked about any sustained or 
lingering effects of her military service, the veteran was 
unable to generate any.  The veteran indicated that she was 
currently employed, and denied any problems with her job.  
She was married and was currently over eight months pregnant.  
Subjectively, she reported feeling depressed because of her 
body's changes during pregnancy.  She denied symptoms of 
nervousness, tremulousness, palpitations, shortness of 
breath, chest pain, anger, irritability, worry, fear, 
tension, decrease in memory or concentration.  She did report 
feeling of sadness and depression with periodic crying 
spells.  A mental status examination indicated that the 
veteran arrived promptly, neatly dressed and well-groomed for 
the interview. She was fully oriented and without any unusual 
psychomotor activity.  She was friendly, cooperative and 
maintained good eye contact.  There was no evidence of 
anxiety or depression.  Her affect was calm and relaxed 
throughout the examination.  She displayed a full range of 
affect which was appropriate to the content of the 
examination.  Her thoughts were coherent and logical, and 
there was no suicidal or homicidal ideation present.  The VA 
examiner concluded with a diagnosis of major depression, 
single episode, resolved.  It was noted this had been the 
diagnosis given in service.  The VA examiner also noted the 
service diagnosis of a personality disorder, but indicated 
such was not being diagnosed on the current examination.

In June 2001, the veteran submitted a statement in which she 
said she was not depressed during the VA examination because 
she was pregnant at that time and any stress could have been 
harmful to her child.  In a June 2001 statement, her husband 
reported that she had been assigned responsibilities above 
her service grade, causing her great stress and difficulty to 
excel.

By a September 2001 letter, the RO asked the veteran to 
identify medical providers, and complete medical records 
release forms, for any psychiatric treatment received since 
service.  She did not respond.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate her claim, 
and of the respective duties of her and the VA to obtain 
evidence.  All pertinent identified medical records have been 
obtained, and VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

During service the veteran was diagnosed, in part, as having 
a personality disorder, although this was not diagnosed at 
the post-service VA examination.  As noted above, any 
personality disorder may not be service-connected.

During her 1998-1999 active duty, the veteran was also 
diagnosed as having a single episode of major depression.  
The 2000 VA examination also listed a diagnosis of a single 
episode of major depression, noting that such diagnosis had 
been made in service.  However, current objective psychiatric 
findings at the VA examination were normal, with no evidence 
of anxiety or depression.  The VA examination did not 
diagnose chronic or recurrent major depression; rather, it 
essentially noted a prior history of a single episode of 
major depression.  In short, the VA examination did not find 
a current chronic acquired psychiatric condition.  There are 
no post-service medical records of such a condition.

One of the requirements for service connection is competent 
medical evidence of the claimed disability.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  As the medical evidence 
indicates the veteran does not currently have chronic major 
depression, there may be no service connection for such 
claimed condition.  The veteran, as a layman, has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The preponderance of the evidence is against the claim for 
service connection for major depression. Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

Service connection for major depression is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

